                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:
Debra C. Jeffries
                                                             Case No. 19-56859-mlo
                                                             Honorable Maria L. Oxholm
                                                             Chapter 13
___ Debtor(s)_______________/

                     NOTICE OF APPLICATION FOR ATTORNEY FEES

        Tricia S. Terry, counsel for Debtor, has filed papers with the court requesting attorney
fees for work done during debtor’s Chapter 13 bankruptcy.
                Total Amount of Compensation Sought to Be Approved: $ 914.00
                Total Amount of Expenses to Be Approved:                      $ 53.75
                Balance of Retainer on Hand with Applicant:                   $0.00
        Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)
        If you do not want the court to allow the application for attorney fees, or if you want the
court to consider your views on the motion, then within 21 days, you or your attorney must:
        File with the court a written response or an answer, explaining your position at:

                                       United States Bankruptcy Court
                                              211 W. Fort Street
                                              Detroit, MI 48226
       If you mail your response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.

       You must also mail a copy to:
       Tricia Terry                                          Tammy Terry
       Marrs & Terry, PLLC                                   535 Griswold
       6553 Jackson Rd                                       Suite 2100
       Ann Arbor, MI 48103                                   Detroit, MI 48226

If you or your attorney does not take these steps, the court may decide that you do not oppose the
relief sought in the application and may enter an order granting that relief.

Dated: June 19, 2020                          ___/s/Tricia S. Terry________
                                              TRICIA S. TERRY (P59522)
                                              MARRS & TERRY, PLLC
                                              6553 Jackson Rd
                                              Ann Arbor, MI 48103
                                              734-663-0555
                                              tterry@marrsterry.com



 19-56859-mlo       Doc 29-8     Filed 06/29/20     Entered 06/29/20 08:41:55        Page 1 of 1
